Title: To George Washington from Richard Butler, 28 March 1782
From: Butler, Richard
To: Washington, George


                        
                            
                                Sir
                            
                            Carlisle 28th March 1782
                        
                        I have the honour to inclose your Excellency the proceedings of the general court-martial
                            held at this post from the 19 Inst. (by  adjournments) to the 25th Inclusive, by which your
                            Excellency will observe that only three prisoners Viz. John Harling, William Compton and Hugh Smith
                            have had trial—the prisoner John Harling is capitally convicted on his own confession—indeed it would not have been in the
                            power of the judge Advocate to have proven any more than the desertion against him had he not voluntarily confessd the
                            other Charges Comptan & Smith are found guilty also. The other three Viz. Francis Smith, John Winslow, &
                            John Fitzgerald I thought left to refer to the commdrs of the Garison for want of Evidence (though I believe they are bad
                            men) and have recommended to Col. W. Butler to make a merit of necessity and try what forgiveness may do though I must say
                            I have little hope of its good effect as chief of the Soldiery here are Abandon’d to evry Vice & are become a real
                            pest to the inhabitants notwithstanding the greatest care & attention of the Officers,
                            Exclusive of punishment.
                        I would ere this have formd them into Squads under the officers that are to march them to the Southern Army
                            as particular command has generally a better effect on men than promiscuous command, but they are destitute of every kind
                            of Cloathing & blankets, this prevents me puting them to drill which Shall be done as Soon as the cloathing
                            Arives.
                        Yesterday I was hond with your Excellencys letter of the 14th wherein you are pleasd to mention having
                            Ordered the Recruits to join me, Also Arms Accoutrats & Camp Equipage, none of the latter articles are yet Arivd
                            & but few of the men, I shall be glad to know if it is your Excellencys intention that the
                            Artilly & Dragoons march with the others as you were most articulat on that point when I had the honr of Seeing
                            you last.
                        I have wrote Col. Hampton on the subject of cloathing & pressd him to forward on the men as your Excellency wishes, & Shall Spare no pains to have them ready to move
                            as Soon as the Necessaries Arrive.
                        The Season for buisiness is aproaching fast and I am really impatient to join my Battalln as Soon as it may
                            be agreeable to your Excellency to forward your commands, & flatter myself my health is so well
                            establishd as to be able to do any kind of duty.
                        Inclosd is the total number of men at this post exclusive of what may be at York Reading Lancaster and
                            Philada from which I am inducd to conclude that General Irvine has rather over rotated the number that will
                            be fit to march except I take the Officers  the greater part of them.
                        I beg leave to wish your Excellency health & Success & to assure you Sir that I am with Every
                            Sentiment of Respect and friendship, Your Excellencys most Obedt and very Hble St
                        
                            Richd Butler Col. 5th P. Regt
                        
                     Enclosure
                                                
                            
                                Carlisle March 28th 1782
                            
                            14 Servents
                            21 Drum & Fifes
                            104 Rank & File  agreeable to the Provision Return.
                            
                                John Piatt Lt & Adjt.
                                R. Butler Col 5th P. Regt.
                            
                        
                        
                    